Citation Nr: 0834487	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  04-38 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for residuals of a compression fracture of the L-2 
vertebrae with traumatic arthritis.


REPRESENTATION

Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel




INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1964.

This matter came to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran testified at 
a hearing before the Board in June 2006; the transcript is of 
record.  This matter was remanded in August 2007 for further 
development.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).

The Board notes that the veteran was previously represented 
by Virginia Department of Veterans Services (VDVS); however, 
in a submission received in March 2008, the veteran stated 
that he withdrew power of attorney to VDVS and intended to 
represent himself.


FINDING OF FACT

The veteran's service-connected lumbar spine disability, 
described for rating purposes as residuals of compression 
fracture of the L-2 vertebrae with traumatic arthritis, is 
productive of no more than slight limitation of range of 
motion with demonstrable deformity of vertebral body, without 
limitation of forward flexion to 30 degrees or less, and no 
findings of ankylosis; with no evidence of incapacitating 
episodes having a total duration of at least 4 weeks during 
the past 12 months.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 20 
percent for residuals of compression fracture of the L-2 
vertebrae with traumatic arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Codes 5285 - 5295 (effective through 
September 25, 2003), Diagnostic Code 5293 (effective from 
September 23, 2002, and reclassified to 5243 effective 
September 26, 2003), Diagnostic Codes 5235 - 5243 (effective 
September 26, 2003, including reclassification of Diagnostic 
codes 5285 - 5295).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in October 
2003.  The letter predated the January and May 2004 rating 
decisions.  See id.  The VCAA letter notified the veteran of 
what information and evidence is needed to substantiate his 
claim, as well as what information and evidence must be 
submitted by the claimant, and what information and evidence 
will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  The October 2003 letter has clearly 
advised the veteran of the evidence necessary to substantiate 
his claim. 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  
 
Although all of the requirements of Vazquez-Flores have not 
been met in the instant case, the Board finds that the notice 
error did not affect the essential fairness of the 
adjudication because the October 2003 VCAA and subsequent 
statement of the case and supplemental statement of the case 
notice fully informed the veteran that he may submit medical 
evidence as well as lay observations and employer statements 
in support of his claim.  At the VA examinations, the veteran 
reported as to the effect his disability has on his daily 
activities and employment.  The veteran and a friend also 
testified at a hearing before the Board with regard to such 
effects.  Such lay statements demonstrate that he had actual 
knowledge of the requirements for an increased rating.  
Further, up until March 2008, the veteran was represented by 
a state service organization, which would have actual 
knowledge of the information necessary to substantiate the 
veteran's claim.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the United States Court of Appeals for the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.")  
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Thus, as the veteran had actual knowledge of the requirements 
for an increased rating and sufficient opportunity to submit 
evidence, despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).   

In March and April 2006, the veteran was provided with notice 
of the types of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection, any questions as 
to the appropriate effective date to be assigned are rendered 
moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's VA medical records and Social Security 
Administration (SSA) records.  There is no indication of 
relevant, outstanding records which would support the 
veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains VA examinations performed in February 2004 
and September 2007.  The examination reports obtained are 
thorough and contain sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Effective September 23, 2002, VA promulgated new regulations 
for the evaluation of intervertebral disc syndrome, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002) (codified at 38 C.F.R. pt. 4).  Subsequent to the 
veteran's September 18, 2003, increased rating claim, VA 
promulgated new regulations for the evaluation of the 
remaining disabilities of the spine, effective September 26, 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 
38 C.F.R. pt. 4).  The amendments renumber the diagnostic 
codes and create a general rating formula for rating diseases 
and injuries of the spine, based largely on limitation or 
loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed both sets of amendments 
in the initial January 2004 rating decision.  Therefore, the 
Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5285, residuals of fracture of vertebra 
warrants a 10 percent rating for demonstrable deformity of 
vertebral body.  A 60 percent rating is warranted for 
fracture of vertebra without cord involvement; abnormal 
mobility requiring neck brace (jury mast), and a 100 percent 
disability rating is warranted for fracture of vertebra with 
cord involvement, bedridden, or requiring long leg braces.

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a maximum schedular rating of 40 
percent for severe limitation of motion. 

Under Diagnostic Code 5295, a 10 percent rating is assigned 
for lumbosacral strain with characteristic pain on motion.  
If there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The amended version of the rating criteria provides as 
follows:

Lumbosacral strain is Diagnostic Code 5237.  Intervertebral 
disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The Diagnostic Codes for the spine are as follows:  5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Diagnostic Code 5010 is for arthritis due to trauma, 
substantiated by X-ray findings and provides for rating as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.

Diagnostic Code 5003, for degenerative arthritis provides 
that degenerative arthritis, established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200, etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board notes that the veteran did not appear for a VA 
examination scheduled in October 2003; thus, the only medical 
evidence of record prior to February 2004, are VA outpatient 
treatment records.  Thus, the Board has reviewed the 
voluminous outpatient treatment records on file from 
September 2002 (see Francisco v. Brown, 7 Vet. App. 55 
(1994)) to the present.  In November 2002, the veteran 
underwent physical therapy for the back.  He had normal 
forward flexion, and normal lateral flexion and rotation 
bilaterally.  There was minimal pain at end ranges of 
flexion.  In September 2003, the veteran sought treatment for 
pain in his back.  The pain diagnoses were lateral recess 
stenosis with degenerative joint disease and facet disease in 
lower lumbar spine.  He reported that the center of the spine 
in the lower lumbar radiates into the buttocks down the 
lateral anterior leg to the inner toes.  He had undergone a 
translaminal epidural but the pain returned quickly.  Range 
of motion was normal in the spine with decreased lumbar 
lordosis.  The examiner stated that he appeared to be lateral 
recess stenosis more on L3-L4 and possibly L5 on the right 
worse than left.  Oxycodone was prescribed.  The remaining VA 
outpatient treatment records on file are generally unrelated 
to his low back disability.

In February 2004, the veteran underwent a VA examination.  
The veteran complained of back pain with exacerbation with 
bending, twisting, heavy lifting, sitting/standing for long 
periods of time, with associated left lower extremity 
paresthesia, decreased muscle strength with left foot drop 
and gait disturbance.  He reported that symptoms occur 
constantly, but do not cause incapacitation.
He denied any bowel/bladder dysfunction.  The functional 
impairment was ambulation/lifting, and range of motion 
limitations.  He reported being able to brush his teeth, take 
a shower, drive a car, dress himself, take out trash, and 
walk.  He is unable to vacuum, cook, climb stairs, shop, 
perform gardening activities or push a lawn mower.  

On physical examination, his gait was abnormal with a left 
limp and left foot drop assisted with brace.  Examination of 
the thoracolumbar spine revealed complaints of radiating pain 
on movement.  There was palpable lumbar paraspinal spasm.  
There was no tenderness, and negative straight leg raising on 
right.  There was positive straight leg raising on the left.  
Flexion was to 80 degrees with pain at 75 degrees; extension 
to 25 degrees with pain at 20 degrees; bilateral lateral 
flexion was to 30 degrees with pain at 30 degrees; bilateral 
rotation was to 30 degrees with no pain.  Range of motion of 
the spine was additionally limited by pain, and pain was the 
major functional impact.  It was not additionally limited by 
fatigue, weakness, lack of endurance, and incoordination.  
There was no ankylosis of the spine.  There were signs of 
intervertebral disc syndrome at the lumbar spine, but did not 
cause any bowel, bladder or erectile dysfunctions.  On 
neurological examination, there was involvement of the L5-S1 
division of the sciatic nerve.  Nerve involvement revealed 
findings of neuralgia.  There was motor dysfunction with 
findings of foot drop.  Motor power was 3+/5 bilaterally in 
the lower extremities.  There was sensory dysfunction with 
findings of paresthesia.  Sensory function was absent to 
diminished over the L5-S1 nerve distribution.  The right 
lower extremity reflexes revealed knee jerk 2+ and ankle jerk 
1+.  The left lower extremity reflexes revealed knee jerk 2+ 
and ankle jerk absent.  

The examiner diagnosed arthritis due to trauma; traumatic 
arthritis with residuals of compression fracture of L2 and 
accompanying intervertebral disc syndrome; and, vertebra, 
fracture of, residuals.  His arthritis is specific to his 
lumbar spine.  He continues to experience low back pain 
exacerbated by any number of physical activities and by 
sitting or standing for long periods of time.  On physical 
examination, his lumbar spine range of motion decreased with 
pain.  He demonstrated intervertebral disc syndrome at the L5 
and S1 division of the sciatic nerve with neuralgia.  Foot 
drop was evident along with sensory dysfunction along L5-S1.  
Motor function was decreased.  His lumbar spine x-ray 
examination was confirmatory of arthritis and vertebral 
fracture.  Functional impairment included difficulty 
ambulating, lifting, and carrying out lumbar range of motion 
activities.  

In September 2007, the veteran underwent another VA 
examination.  He reported treatment of Oxycodone and 
Methadone in addition to Etodolac with periods of rest.  He 
reported use of canes, crutches and wheelchairs.  He reported 
undergoing bilateral knee replacements in March 2007, hip 
replacement in November 2006, and wrist fracture in November 
2006.  He reported flare-ups every 2 to 3 weeks, precipitated 
by increased mobility and prolonged periods of inactivity.  
During flare-ups, he has to either rest or move for a short 
period of time.  On examination of the muscle of the thoracic 
spine, there was no spasm, atrophy, guarding, but pain with 
motion, tenderness, and weakness on the left.  On range of 
motion testing of the thoracolumbar spine, flexion was 0 to 
70 degrees, with pain beginning at 70 degrees and ending at 
60 degrees.  Limitation of motion on repetitive use was 0 to 
60 degrees, due to pain.  Extension was 0 to 20 degrees, with 
pain beginning at 20 degrees and ending at 10 degrees.  
Limitation of motion on repetitive use was 0 to 10 degrees 
due to pain.  Right lateral flexion was 0 to 20 degrees, and 
with repetitive use 0 to 10 degrees due to pain.  Left 
lateral flexion was 0 to 30 degrees, and with repetitive use 
0 to 20 degrees due to pain.  Bilateral lateral rotation was 
0 to 20 degrees, and with repetitive use 0 to 10 degrees due 
to pain.  The examiner did not observe any left foot drop or 
paralysis of the sciatic nerve.  Left leg weakness was 3/5 
when lifting or moving the left leg.  The veteran reported 
being incapacitated about 3 to 4 days per month over the past 
year consisting of bedrest, but he stated that a physician 
did not prescribe bedrest during these episodes.

Initially, the Board notes that the veteran's lumbar spine 
disability is rated 20 percent disabling under the "old" 
spine criteria.  Specifically, the RO rated the veteran's 
disability as 10 percent disabling under Diagnostic Code 5285 
for demonstrable deformity of vertebral body, and 10 percent 
disabling under Diagnostic Code 5010 for chronic painful or 
limited motion of the lumbar spine, amounting to a total 20 
percent disability rating.  The veteran's claim for an 
increased disability rating was received on September 18, 
2003, thus subsequent to the effective date of the amendment 
rating intervertebral disc syndrome, but 8 days prior to the 
effective date of the new regulations for evaluation of the 
remaining disabilities of the spine.  Thus, the Board will 
apply the "new" intervertebral disc syndrome criteria, and 
the "old" and "new" criteria pertaining to the remaining 
disabilities of the spine 

With regard to rating the veteran's spine disability under 
the criteria in effect prior to September 26, 2003, the Board 
finds that a disability rating in excess of 20 percent is not 
warranted.  A 60 percent disability rating is not warranted 
under Diagnostic Code 5285, as the objective evidence does 
not show that the veteran has abnormal mobility requiring a 
neck brace.  A 20 percent or 40 percent disability rating is 
not warranted under Diagnostic Code 5292, as the objective 
findings documented in the November 2002 and September 2003 
outpatient clinical records reflect normal range of motion.  
Diagnostic Code 5295 also does not provide the basis for a 
higher rating, as the objective evidence does not show muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  A 40 percent 
evaluation is not warranted as there are no objective 
findings of listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularly of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

The Board has also considered alternative diagnostic codes 
under the old criteria that potentially relate to impairment 
of the lumbar spine.  The Board finds, however, that a rating 
in excess of 20 percent is not warranted under any 
alternative provision.  For example, there is no medical 
evidence of ankylosis of the lumbar spine (Diagnostic Code 
5289).

Under the general rating formula for diseases of the spine, 
in effect September 26, 2003, a disability rating in excess 
of 20 percent is also not warranted.  Objective examinations 
do not reflect forward flexion of the thoracolumbar spine 30 
degrees or less, nor has a diagnosis of favorable ankylosis 
of the entire thoracolumbar spine been rendered.  As detailed 
hereinabove, the February 2004 VA examination showed 75 
degrees of flexion in consideration of pain on motion, and 
the September 2007 VA examination reflected forward flexion 
to 70 degrees.  Even in consideration of an additional 10 
degrees of limitation of flexion on repetitive use due to 
pain, such findings do not meet the criteria for a 40 percent 
disability rating.  Moreover, the February 2004 examiner 
noted that motion findings were not additionally limited by 
fatigue, weakness, lack of endurance and incoordination.  The 
September 2007 VA examiner opined that pain was the factor 
most responsible for additional limitation of motion.  

In light of these objective findings, the Board finds that 
the 20 percent rating assigned is appropriate under the old 
and new criteria.  

The Board acknowledges the diagnosis of intervertebral disc 
syndrome at the February 2004 VA examination, and thus has 
considered the criteria for rating intervertebral disc 
syndrome.  The examiner specifically found involvement of the 
sciatic nerve, and a motor dysfunction of a foot drop.  The 
Board notes that a separate disability rating is in effect 
for left foot drop, rated 20 percent disabling, and such 
issue is not in appellate status.  Otherwise, the objective 
medical evidence does not reflect any findings of bowel, 
bladder, or erectile dysfunction due to the veteran's lumbar 
spine disability.  In consideration of his neurological 
symptomatology, there is no evidence that the veteran has 
incapacitating episodes of at least 4 weeks but less than 6 
weeks.  While acknowledging the veteran's reports that he 
experiences flare-ups, and at times must lay down because of 
lumbar spine symptomatology, the evidence does not reflect 
incapacitating episodes lasting for the length of time 
required for a 40 percent disability rating.  As such, a 
disability rating in excess of 20 percent is not warranted 
under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes.  

The new regulations explicitly take pain upon motion into 
account, therefore, application of the principles of DeLuca 
is unnecessary.  In the event, however, that the principles 
of DeLuca are applicable to the new regulation, the Board has 
considered whether factors including functional impairment 
and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 
would warrant a higher rating.  See Spurgeon, supra.   It is 
not disputed that the objective examinations reflect 
limitation of motion; however, the Board finds that the 
currently assigned 20 percent disability rating adequately 
compensates him for his pain and functional loss.  Moreover, 
the February 2004 examiner opined that the veteran's motion 
was not additionally limited by fatigue, weakness, lack of 
endurance, or incoordination.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected lumbar spine disability has 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation.  At the time of the February 2004 VA 
examination, the veteran reported that he had lost some time 
from work due to his low back disability, specifically two 
episodes of lost time.  VA's General Counsel has noted "mere 
assertions or evidence that a disability interferes with 
employment" is not enough to warrant extra-schedular 
consideration.  Rather, consideration of an extra-schedular 
rating under 3.321(b)(1) is only warranted where there is 
evidence that the disability picture presented by the veteran 
would, in that average case, produce impairment of earning 
capacity beyond that reflected in the rating schedule or 
where evidence shows that the veteran's service-connected 
disability affects employability in ways not contemplated by 
the rating schedule.  See VA O.G.C. Prec. Op. No. 6-96, 
published at 61 Fed. Reg. 66749 (1996).  Such a showing has 
not been made in this case.  At the September 2007 VA 
examination, however, he reported that he had retired due to 
medical disability.  Although the veteran claims that he 
retired due to his low back disability, the evidence of 
record, including SSA records, reflects that the veteran is 
primarily disabled due to chronic liver disease and 
cirrhosis, and that his back disability is a secondary 
factor.  Thus, the evidence does not warrant an 
extraschedular rating due to interference with employability.  
Additionally, the objective evidence does not reflect 
frequent periods of hospitalization due to the lumbar spine 
disability.  Accordingly, the Board finds that the impairment 
resulting from the veteran's spine disorder is appropriately 
compensated by the currently assigned schedular rating and 
38 C.F.R. § 3.321 is inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a rating in excess of 20 percent is 
not warranted for the veteran's service-connected lumbar 
spine disability.  Accordingly, the benefit sought on appeal 
is denied.


ORDER

Entitlement to a disability evaluation in excess of 20 
percent for residuals of a compression fracture of the L-2 
vertebrae with traumatic arthritis is not warranted.  The 
appeal is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


